DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 refers to a “protruding connecting piece” that is later apparently referred to as “the protruding connection piece” in claim 1 and throughout the dependent claims. This results in a confusing antecedent and should be corrected so that every reference to a “the protruding connection piece” has a proper antecedent basis.
	Claims 2 and 4 refer to “an entirety of a corresponding protruding connection piece,” wherein the protruding connection piece is merely a part of a larger “coupling piece,” leading to ambiguity about what an “entirety” means. If a piece is only a part of a larger piece, there is a certain arbitrariness to calling one part of the piece something and another part something else, such that the metes and bounds of an “entirety” of an arbitrarily defined part of a “coupling piece” are unclear, since one could always define said part differently. The claims should be rewritten to clearly specify the boundary of the claimed “protruding connect[ing/ion] piece” so that there is no ambiguity in what constitutes the “entirety” of said piece.
	The dependent claims are rejected for depending on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi (US 2010/0124693 to Kosugi et al.).
	Regarding Claim 1, Kosugi teaches:
a battery pack comprising a plurality of battery cells with a plurality of bus bars 18 connecting two different cells including coupling pieces 18a at opposite ends thereof and a protruding connection piece at a center of the bus bar 36 connecting the coupling pieces (Fig. 3, paras 0028-0030)
and a circuit board 14 on the plurality of bus bars and electrically connected to a portion of the bus bars having escape holes 46 that expose the protruding connection piece 36 of the plurality of bus bars (para 0034)

    PNG
    media_image1.png
    1019
    658
    media_image1.png
    Greyscale

	Regarding Claim 2, Kosugi teaches:
wherein each escape completely exposes “an entirety” of a corresponding protruding connection piece within the broadest reasonable interpretation of the phrase
	Regarding Claim 3, Kosugi teaches:
wherein the protruding connection pieces do not overlap a solid portion of the circuit board that surrounds the escape holes (Fig. 3)
	Regarding Claim 4, Kosugi teaches:
wherein each escape hole completely accommodates an entirety of a corresponding protruding connection piece (Fig. 3)
	Regarding Claim 5, Kosugi teaches:
wherein the protruding connection pieces including vertical planes that pass from a lower side to an upper side of the circuit board, and so have “a plane” that lies between said sides
	 
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi (US 2014/0227570 to Hoshi et al.).
	Regarding Claim 1, Hoshi teaches:
a battery packing comprising a plurality of cells and a plurality of bus bars connecting two cells to each other, the bus bars including coupling pieces 191 at opposite ends thereof and a protruding connecting piece 192 at a center of the bus bar (Fig. 13, paras 0120-0125)


    PNG
    media_image2.png
    538
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    704
    media_image3.png
    Greyscale

and a circuit board 201 electrically connected to the bus bars having escape holes 203 that expose the protruding connection of each bus bar (para 0123)
	Regarding Claim 2, Hoshi teaches:
wherein each escape completely exposes “an entirety” of a corresponding protruding connection piece within the broadest reasonable interpretation of the phrase
	Regarding Claim 3, Hoshi teaches:
wherein the protruding connection pieces do not overlap a solid portion of the circuit board that surrounds the escape holes (Fig. 3)
	Regarding Claim 4, Hoshi teaches:
wherein each escape hole completely accommodates an entirety of a corresponding protruding connection piece (Fig. 3)
	Regarding Claim 5, Hoshi teaches:
wherein the protruding connection pieces including vertical and horizontal planes that pass from a lower side to an upper side of the circuit board, and so have “a plane” that lies between said sides

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2014/0227570 to Hoshi et al.) in further view of Yoshida (US 2011/0223452 to Yoshida et al.).
	Regarding Claims 6 and 7, Hoshi teaches:
a cell holder with a first accommodation side and a second side
wherein the bus bars and circuit board are opposite the accommodation side at a “second” side of the holder
	Hoshi does not teach:
wherein the second side includes hollow protrusions connected to cooling flow paths between adjacent battery cells 
	Yoshida, however, from the same field of invention, teaches a cell holder with a definable, first accommodation “side” and a second “side” with hollow protrusions that are connected to cooling flow paths between adjacent battery cells (Figs. 7A and 7B, para 0036). 

    PNG
    media_image4.png
    999
    610
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide such hollow protrusions opening out through the circuit board of Hoshi, as taught in Yosida, with the motivation to provide cooling means for the battery cells. 
	Regarding Claims 8-10, it would have been obvious to one of ordinary skill in the art to provide cooling means as taught in Yoshida in order to cool the batteries. Yoshida further teaches placing the holes between adjacent batteries, such that it would have been obvious to one of ordinary skill in the art to place a pair of passages on either side of joining bus bars, (see e.g. Fig. 7A with two holes situated between adjacent cells) since bus bars extend past such cooling passages in Yoshida. The suggested pattern in Yoshida would therefore also intersect a lengthwise extending direction of bus bars between adjacent cells, and in the middle portion between cells where the protruding portion of the bus bar is in Hoshi. 
	Regarding Claim 13, Hoshi teaches:
wherein each bus bar includes position alignment holes for position alignment in the protruding connection portion that are aligned with similar holes in the cell holder with alignment pins in the lengthwise direction of the bus bar (see Fig. 13)
	Insofar as Hoshi only teaches only hole in the middle of the protruding section, more holes would have been obvious. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. As discussed above, Yoshida renders obvious hollow protrusions for air flow situated along the lengthwise sides of the bus bars in order to improve air flow. 
	Regarding Claim 14, Hoshi further teaches: 
lengthwise positioning pins (Fig. 13)
	For ordinary skill in the art concerning pins and fasteners see also WO 2014/125642 at e.g. Fig. 8.
	
Allowable Subject Matter
Claims 11-12 and 15-20 are rejected under § 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the independent claim from which they depend were rewritten to provide a clear antecedent basis for every term in the claims.
	Claim 11 requires “a pair of locking steps, into which the protruding connection piece of each bus bar is inserted, at each of the pairs of hollow protrusions, the pairs of locking steps each protruding from wall bodies of the corresponding pair of hollow protrusions.” While locking steps in general were known for holding bus bars in the art, the particularly claimed combination of features, including locking steps between hollow protrusions on a circuit board over bus bars is not taught or rendered obvious in the prior art of record. 
	Claim 15 requires “a bus opening region continuous with the escape holes in a single hole shape, the bus opening region exposing the hollow protrusions of the cell holder and the protruding connection of the plurality of bus bars.” There is no teaching or suggestion in the art that renders obvious this particular combination of features in a single hole shape. The prior art renders obvious cooling air passages and renders obvious holes for exposing bus bars with projections, but not a hole in a circuit board for exposing “hollow protrusions of the cell holder” as well as the claimed “protruding connection pieces.”
	The prior art made of record and not relied upon in either the rejections or above is considered pertinent to applicant's disclosure, though not sufficient to render obvious the above indicated claims:
DE 102013207357
US 2015/0349389
US 2016/0035497
US 2018/0269536
US 2020/0365866
US 2021/0083255

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723